REASONS FOR ALLOWANCE
Claims 1, 3-15 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a process for impregnation of a fibrous substrate having fiblers having an aspect ratio of at least 1000 with a liquid composition comprising a (meth)acrylic polymer, a multistage core shell polymer having the Tg profile in claim 1, and a (meth)acrylic monomer.
Claims 3-15 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Gerard (WO 2014/013028), Owens (US 3,793,402), and Moser (US 2016/0279033).
Gerard teaches a process of an example where a macromolecular block copolymer of butyl acrylate and styrene are polymerized in a first step and then methyl methacrylate is polymerized in a second step (¶187) which corresponds to the claimed multistage polymer having a butylacrylate/ styrene weight ratio of 83/17 (¶187). A syrup (corresponding to the claimed liquid composition) comprising 22 wt% PMMA (corresponding to the claimed (meth)acrylic polymer P1), 88 wt% MMA (corresponding to the claimed a (meth)acrylic monomer (M1)), and 8 wt% macromolecular block copolymer (corresponding to the claimed multistage polymer). Gerard teaches this syrup is injected into a mold comprising a glass cloth as a fibrous substrate and the syrup impregnates the substrate (¶188-194) which corresponds to the claimed fibrous substrate. Gerard fails to teach the multistage polymer is in the form of a core shell particle and Gerard fails to teach an aspect ratio of at least 1000.
Owens teaches impact modifiers containing a second stage polymeric product having 50-99.9 wt% of butadiene or alkyl acrylate, preferably butyl acrylate and/or butadiene and where the second stage has a Tg of less than -10˚C (col. 7, ln. 3-44). Owens teaches the final stage has a glass transition temperature of above 25˚C (col. 2, ln. 35-40), include methacrylates (col. 8, ln. 63-70), and that the stages are grafted together (col. 2, ln. 20-50). Owens fails to teach the layer having a Tg below 0˚C is made in the first stage. 
Moser teaches core shell polymers where the core has a Tg of below 0˚C and the shell has a Tg above 25˚C (¶ 76) and Moser teaches fillers such as fibers having an aspect ratio greater than 100 (¶ 202). Moser fails to teach a composition having a (meth)acrylic polymer having a molecular weight less than 100,000 in combination with a fibrous substrate, a multistage polymer and a (meth)acrylic monomer.

Because the limitations of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764